Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment filed 6/24/2022, wherein claims 1,3-11,13-16 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinn (U.S. 827666) in view of Whiteley (U.S. 379622).

Regarding claim 1, Quinn teaches a twine disk (27)(fig. 6) configured for a mechanical knotter of a hay baler (can be used as part of a mechanical knotter of a hay baler, pg. 1, lines 8-10,97-106). the twine disk comprising: a vee shaped V-notch (29) extending inward from an outer periphery of the twine disk (fig. 6); a first straight notch edge of the V-notch formed in a substantially straight-line (wall forming 30)  and terminating at a bottom curved portion of the V-notch (portion forming bottom curved portion of 29, fig. 6); and a second straight notch edge of the V-notch formed in a substantially straight-line (wall forming opposing side of 29, fig. 6) from the outer periphery of the twine disk to the bottom curved portion of the V-notch (outer periphery can include the curved corner, or the substantially straight-line can include a slight curve of the corner to meet the outer periphery, fig. 6) , the second straight notch edge forming a vee angle with the first straight notch edge of about but perhaps slightly less than 45 degrees (fig. 6) ; wherein the V-notch is configured to accept and hold two twine strands and alternatively four twine strands during a knotting process of the hay baler (figs. 2,4,5, pg. 2, lines 2-40) such that a lowermost one of the two twine strands and alternatively a lowermost one of the four twine strands is wedged against the first straight notch edge and the second straight knot edge when within the V-notch (the preceding limitation is considered to recite an intended use of the claimed invention and therefore because the prior art structure is capable of performing the intended use, it meets the claim limitation (“the V-notch is configured to accept…”);  the V-notch is capable of accepting and holding two twine strands and alternatively four twine strands during a knotting process of the hay baler  such that a lowermost strand of two or four twine strands is wedged against the first straight notch edge and the second straight knot edge when within the V-notch because strands can be arranged in this manner within the V-notch) ; but doesn’t specifically teach the second straight notch edge forming a vee angle with the first straight notch edge of between 45 degrees and 120 degrees, and a hook portion interconnecting the outer periphery of the twine disk and the first straight notch edge of the V-notch.

Nevertheless, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the vee angle between 45 degrees and 120 degrees because it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I). Additionally, a notch having a vee angle of for example 46 degrees would largely perform the same as the notch of Quinn, and applicant does not provide criticality for the claimed range, reciting “ In various embodiments the V-notch 100 may have a vee angle Va of as little as 30 degrees to as great as 120 degrees, depending upon the type and size of twine being used” (para. 31 of applicant’s spec).
Quinn fails to teach a hook portion interconnecting the outer periphery of the twine disk and the first straight notch edge of the V-notch.
Whiteley teaches a twine retainer (U) for a knotting device (pg. 1, lines 1-22), the twine retainer further comprising: a hook portion (see annotated fig.) interconnecting an outer periphery of the twine disk and the first straight notch edge of the V-notch (fig. 4, see annotated fig.), the hook portion has a hook height extending up from the first straight notch edge by a distance of up to 0.25 a length of the second straight notch edge: and ,wherein the hook portion has a hook length of up to 0.35 a length of the second straight notch edge (fig. 4, height and length measured same way disclosed by applicant per fig. 3 of applicant’s spec).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the twine disk of Quinn so as to include a hook portion interconnecting the outer periphery of the twine disk and the first straight notch edge of the V-notch, the hook portion has a hook height extending up from the first straight notch edge by a distance of up to 0.25 a length of the second straight notch edge: and ,wherein the hook portion has a hook length of up to 0.35 a length of the second straight notch edge in view of Whiteley in order to aid in retaining the twine strands (pg. 1, lines 49-78 of Whiteley).

    PNG
    media_image1.png
    815
    614
    media_image1.png
    Greyscale

Regarding claim 6,  the Quinn/Whiteley combined reference teaches the second straight notch edge forms a vee angle with the first straight notch edge of between 45 degrees and 90 degrees (less than 90 degrees per fig. 6, greater than 45 degrees as modified per claim 1).
Regarding claim 7,  the Quinn/Whiteley combined reference teaches the hook portion has a hook height HH extending up from the first straight notch edge by a distance of up to 0.35 a length of the second straight notch edge; and wherein the hook portion has a hook length HL of up to 0.50 a length of the second straight notch edge (rejection of claim 1 requires the hook height to be up to .25  a length of the second straight notch edge and hook length to be up to 0.35 a length of the second straight notch edge thereby falling within the ranges of claim 7 ).
Regarding claim 8,  the Quinn/Whiteley combined reference teaches the hook portion has a hook height HH extending up from the first straight notch edge by a distance of up to 0.25 a length of the second straight notch edge; and wherein the hook portion has a hook length HL of up to 0.35 a length of the second straight notch edge (as addressed in rejection of claim 1).
Regarding claim 9,  the Quinn/Whiteley combined reference teaches the V-notch has a bottom-width factor of no greater than 0.45 (about .4).
Regarding claims 11 and 15, Quinn teaches a method of producing a V-notch (29) in a twine disk (fig. 6)  configured for a mechanical knotter of a hay baler (can be used as part of a mechanical knotter of a hay baler, pg. 1, lines 8-10,97-106). the method comprising: forming the V-notch in a vee shape extending inward from an outer periphery of the twine disk (fig. 6) (pg. 1, lines 11-24, pg. 2, lines 2-8); forming a first straight notch edge of the V-notch in a substantially straight-line (wall forming 30); and forming a second straight notch edge of the V-notch in a substantially straight-line (wall forming opposing side of 29, fig. 6), the second straight notch edge forming a vee angle with the first straight notch edge of about but perhaps slightly less than 45 degrees (fig. 6) forming a bottom curved portion of the V-notch (portion forming bottom curved portion of 29, fig. 6), wherein the first straight notch edge and the second straight notch edge each terminate at the bottom curved portion (fig. 6): wherein the V-notch is configured to accept and hold two twine strands and alternatively four twine strands during a knotting process of the hay baler(figs. 2,4,5, pg. 2, lines 2-40) such that a lowermost one of the two twine strands and alternatively a lowermost one of the four twine strands is wedged against the first straight notch edge and the second straight knot edge when within the V-notch (the preceding limitation is considered to recite an intended use/functionality of the claimed invention and therefore because the prior art structure is capable of performing the intended use/function, it meets the claim limitation (“the V-notch is configured to accept…”);  the V-notch is capable of accepting and holding two twine strands and alternatively four twine strands during a knotting process of the hay baler  such that a lowermost strand of two or four twine strands is wedged against the first straight notch edge and the second straight knot edge when within the V-notch because strands can be arranged in this manner within the V-notch).

;  but doesn’t specifically teach the second straight notch edge forming a vee angle with the first straight notch edge of between 45 degrees and 120 degrees, forming a hook portion extending inward from the first straight notch edge of the V-notch towards the second straight notch edge of the V-notch, wherein the hook portion is formed to have a hook height extending up from the first straight notch edge by a distance of up to 0.25 a length of the second straight notch edge: and wherein the hook portion is formed to have a hook length of up to 0.35 a length of the second straight notch edge.

Nevertheless, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the vee angle between 45 degrees and 120 degrees because it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05 I). Additionally, a notch having a vee angle of for example 46 degrees would largely perform the same as the notch of Quinn, and applicant does not provide criticality for the claimed range, reciting “ In various embodiments the V-notch 100 may have a vee angle Va of as little as 30 degrees to as great as 120 degrees, depending upon the type and size of twine being used” (para. 31 of applicant’s spec).
Quinn fails to teach forming a hook portion extending inward from the first straight notch edge of the V-notch towards the second straight notch edge of the V-notch, wherein the hook portion is formed to have a hook height extending up from the first straight notch edge by a distance of up to 0.25 a length of the second straight notch edge: and wherein the hook portion is formed to have a hook length of up to 0.35 a length of the second straight notch edge.
Whiteley teaches a twine retainer (U) for a knotting device (pg. 1, lines 1-22), the twine retainer forming a hook portion (see annotated fig.) extending inward from the first straight notch edge of the V-notch towards the second straight notch edge of the V-notch (fig. 4, see annotated fig.), the hook portion has a hook height extending up from the first straight notch edge by a distance of up to 0.25 a length of the second straight notch edge: and ,wherein the hook portion has a hook length of up to 0.35 a length of the second straight notch edge (fig. 4, height and length measured same way disclosed by applicant per fig. 3 of applicant’s spec).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the twine disk of Quinn so as to include a hook portion extending inward from the first straight notch edge of the V-notch towards the second straight notch edge of the V-notch,  the hook portion has a hook height extending up from the first straight notch edge by a distance of up to 0.25 a length of the second straight notch edge: and ,wherein the hook portion has a hook length of up to 0.35 a length of the second straight notch edge in view of Whiteley in order to aid in retaining the twine strands (pg. 1, lines 49-78 of Whiteley).

Claims 1,3-6, 10, 11, 13, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (U.S. 20070180967) in view of  McLachlan (U.S. Patent No. 313094).
Regarding claim 1, Wright teaches a twine disk (32) configured for a mechanical knotter of a hay baler (abstract, para. 10). the twine disk comprising: a vee shaped V-notch (34) extending inward from an outer periphery of the twine disk (fig. 2); a first straight notch edge of the V-notch formed in a substantially straight-line (A, see annotated fig.) and terminating at a bottom curved portion of the V-notch (portion forming bottom curved portion of 34, fig. 2): and a second straight notch edge  of the V-notch formed in a substantially straight-line (B, see annotated fig.) (the examiner notes that while A and B point to edges of one of 34, the same annotation can apply to each of 34)  from the outer periphery of the twine disk to the bottom curved portion of the V-notch (outer periphery can include the curved corner, or the substantially straight-line can include a slight curve of the corner to meet the outer periphery, fig. 2). the second straight notch edge forming a vee angle with the first straight notch edge of between 45 degrees and 120 degrees (fig. 2) (the examiner notes that where first and second straight notch edges meet in applicant’s drawings is curved (figs. 2A,2B of applicant’s drawings)); wherein the V-notch is configured to accept and hold two twine strands and alternatively four twine strands during a knotting process of the hay baler (figs. 2,4,5)(paras. 28,29) , such that a lowermost one of the two twine strands and alternatively a lowermost one of the four twine strands is wedged against the first straight notch edge and the second straight knot edge when within the V-notch; (the preceding limitation is considered to recite an intended use of the claimed invention and therefore because the prior art structure is capable of performing the intended use, it meets the claim limitation (“the V-notch is configured to accept…”);  the V-notch is capable of accepting and holding two twine strands and alternatively four twine strands during a knotting process of the hay baler  such that a lowermost strand of two or four twine strands is wedged against the first straight notch edge and the second straight knot edge when within the V-notch because strands can be arranged in this manner within the V-notch); but fails to teach a hook portion interconnecting the outer periphery of the twine disk and the first straight notch edge of the V-notch.
Wright fails to teach a hook portion interconnecting the outer periphery of the twine disk and the first straight notch edge of the V-notch.
McLachlan teaches a twine holding wheel (C, fig. 2) having notches (a) each having a hook portion (see annotated fig., pg. 1, lines 70-82) interconnecting an outer periphery of the twine disk and an edge of the notch (see annotated fig., pg. 1, lines 70-82).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the twine disk of Wright so as to include a hook portion a hook portion interconnecting the outer periphery of the twine disk and the first straight notch edge of the V-notch in view of McLachlan in order to prevent the twine from slipping out of the notch (pg. 1, lines 74-82 of McLachlan).

    PNG
    media_image2.png
    617
    742
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    509
    569
    media_image3.png
    Greyscale


Regarding claim 3, the Wright/McLachlan combined reference teaches the V-notch has a bottom\width factor of no greater than 0.45 (a little under .33 per fig. 2)( examiner understands “bottom\width factor “ to mean “the width measurement of a chamber (or notch) 15% above its lowest point (Bw), and dividing that Bw measurement by the width measurement of its mouth, VW (generally expressed as a  digital number between 0.00 and 1,00--.g. 0.45)” per para. 26 of applicant’s spec).
Regarding claim 4, the Wright/McLachlan combined reference teaches the V-notch extends inward directly towards a center of the twine disk (fig. 2).
Regarding claim 5, the Wright/ McLachlan combined reference teaches the V-Notch is symmetrical below the hook portion about a line drawn through a center point of the twine disk and a lowest point in the V- notch (fig. 2 of Wright).

Regarding claim 6, the Wright/McLachlan combined reference teaches the second straight notch edge forms a vee angle with the first straight notch edge of between 45 degrees and 90 degrees (fig. 2).
Regarding claim 10, the Wright/McLachlan combined reference teaches the V-notch has a bottom width factor of no greater than 0.33. (a little under .33 per fig. 2)( examiner understands “bottom\width factor “ to mean “the width measurement of a chamber (or notch) 15% above its lowest point (Bw), and dividing that Bw measurement by the width measurement of its mouth, VW (generally expressed as a  digital number between 0.00 and 1,00--.g. 0.45)” per para. 26 of applicant’s spec).
Regarding claim 11, Wright teaches a method of producing a V-notch (34) in a twine disk (32) configured for a mechanical knotter of a hay baler (abstract, para. 10). the method comprising: forming the V-notch in a vee shape extending inward from an outer periphery of the twine disk (fig. 2, para. 26): forming a first straight notch edge of the V-notch in a substantially straight-line (A, see annotated fig.): and forming a second straight notch edge of the V-notch in a substantially straight-line (B, see annotated fig.) (the examiner notes that while A and B point to edges of one of 34, the same annotation can apply to each of 34). the second straight notch edge forming a vee angle with the first straight notch edge of between 45 degrees and 120 degrees (fig. 2) (the examiner notes that where first and second straight notch edges meet in applicant’s drawings is curved (figs. 2A,2B of applicant’s drawings)),  forming a bottom curved portion of the V-notch (portion forming bottom curved portion of 34, fig. 2), wherein the first straight notch edge and the second straight notch edge each terminate at the bottom curved portion (fig. 2); : wherein the V-notch is configured to accept and hold two twine strands and alternatively four twine strands during a knotting process of the hay baler (figs. 2,4,5)(paras. 28,29), such that a lowermost one of the two twine strands and alternatively a lowermost one of the four twine strands is wedged against the first straight notch edge and the second straight knot edge when within the V-notch (the preceding limitation is considered to recite an intended use of the claimed invention and therefore because the prior art structure is capable of performing the intended use, it meets the claim limitation (“the V-notch is configured to accept…”);  the V-notch is capable of accepting and holding two twine strands and alternatively four twine strands during a knotting process of the hay baler  such that a lowermost strand of two or four twine strands is wedged against the first straight notch edge and the second straight knot edge when within the V-notch because strands can be arranged in this manner within the V-notch); but fails to teach forming a hook portion extending inward from the first straight notch edge of the V-notch towards the second straight notch edge of the V-notch.
McLachlan teaches a twine holding wheel (C, fig. 2) having notches (a) each having a hook portion (see annotated fig., pg. 1, lines 70-82) formed extending inward from a first notch edge towards a second notch edge (see annotated fig., pg. 1, lines 70-82).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have provided the step of forming a hook portion extending inward from the first straight notch edge of the V-notch towards the second straight notch edge of the V-notch of Wright in view of McLachlan in order to prevent the twine from slipping out of the notch (pg. 1, lines 74-82 of McLachlan).
Regarding claim 13, the Wright/McLachlan combined reference teaches the V-notch has a bottom\width factor of no greater than 0.45 (a little under .33 per fig. 2)( examiner understands “bottom\width factor “ to mean “the width measurement of a chamber (or notch) 15% above its lowest point (Bw), and dividing that Bw measurement by the width measurement of its mouth, VW (generally expressed as a  digital number between 0.00 and 1,00--.g. 0.45)” per para. 26 of applicant’s spec).
Regarding claim 14, the Wright/McLachlan combined reference teaches wherein the V-Notch is formed to be symmetrical below the hook portion about a line drawn through a center point of the twine disk and a lowest point in the V-notch (fig. 2 of Wright).
Regarding claim 16, the Wright/McLachlan combined reference teaches the V-notch has a bottom width factor of no greater than 0.33. (a little under .33 per fig. 2)( examiner understands “bottom\width factor “ to mean “the width measurement of a chamber (or notch) 15% above its lowest point (Bw), and dividing that Bw measurement by the width measurement of its mouth, VW (generally expressed as a  digital number between 0.00 and 1,00--.g. 0.45)” per para. 26 of applicant’s spec).
Response to Arguments
Applicant's arguments filed 6/24/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Wright fails to teach that notches 34 have two straight edges that converge at a bottom curved portion, the examiner contends that the applicant claims that the first and second notch edges are each formed in substantially straight lines and therefore, the first and second notch edges can include a slight curve of the corner to meet the outer periphery. Alternatively, the outer periphery can include the curved corner. A and B of the annotated figure converge at a bottom curved portion as shown in fig. 2 and therefore meet applicant’s claim limitations.
Regarding applicant’s argument that Wright fails to teach the hook portion as claimed, McLachlan is relied on to teach this feature. The applicant further argues the McLachlan fails to teach the notches including two straight sides that converge at a bottom curved portion. The examiner contends that the examiner does not rely on McLachlan to teach this feature.
Regarding applicant’s argument that 27 of Quinn does not include a hook portion because a hook portion would interfere with the ability of 30 to cut the twine strands by reducing the opening that leads into the recess 29, the examiner contends that 30 is a cord-engaging beak which is meant to hold cords (pg. 2, lines 3-4, figs. 4,5) whereas 31, which is on the opposite side of 27, is the knife (pg. 2, lines 4-7, figs. 5,6). Therefore, it is unclear how providing 30 with a hook portion would interfere with cutting the twine strands. Forming the twine disc of Quinn so as to have a hook portion interconnecting the outer periphery of the twine disk and the first straight notch edge of the V-notch would aid in retaining the twine strands as taught by Whiteley (pg. 1, lines 49-78).
Regarding applicant’s argument that Quinn fails to teach a lowermost twine strand wedged against both straight edges as claimed, the examiner contends that it appears from figs. 4,5 that a lowermost strand is wedged against both straight edges. Additionally, “the V-notch is configured to accept and hold two twine strands and alternatively four twine strands during a knotting process of the hay baler, such that a lowermost one of the two twine strands and alternatively a lowermost one of the four twine strands is wedged against the first straight notch edge and the second straight knot edge when within the V-notch” recites an intended use of the claimed invention and therefore because the prior art structure is capable of performing the intended use, it meets the claim limitation (MPEP 2114 I and II). The V-notch is capable of accepting and holding two twine strands and alternatively four twine strands during a knotting process of the hay baler  such that a lowermost strand of two or four twine strands is wedged against the first straight notch edge and the second straight knot edge when within the V-notch because strands can be arranged in this manner within the V-notch.  The examiner also notes that although claim 11 is a method claim, the method is not a method of use, and does not recite this limitation as a method step. Therefore, this limitation is also considered to recite an intended use/function in claim 11. 
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/           Examiner, Art Unit 3732    

/NATHAN E DURHAM/           Primary Examiner, Art Unit 3732